Citation Nr: 1704232	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 2011 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

2.  Entitlement to an effective date prior to September 10, 2011 for the award of Dependents' Education Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

A brief discussion of the procedural history is necessary to clarify the issues on appeal and the actions taken herein.  In this regard, review of the record reveals that a formal claim for entitlement to a TDIU was not filed in conjunction with the claim currently before the Board.  Rather, the Veteran's TDIU claim essentiality flows from the Veteran's claim for an increased initial rating for a right upper extremity disability.  Specifically, in an April 2011 decision, the Board found a claim for TDIU to have been raised by the record as part and parcel of the Veteran's claim for an increased initial rating for a right upper extremity disability.  See April 2011 Board Decision.  See also Rice v. Shinseki, 22 Vet. App 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Accordingly the Board took jurisdiction over the claim for a TDIU, but remanded it to the RO for additional development.  See id.  

In a November 2011 rating decision, the RO granted entitlement to a TDIU and assigned an effective date of September 10, 2011.  See November 2011 Rating Decision (assigning the effective date based upon the September 2011 VA examination which noted that the Veteran last worked the week before, and that he was fired from his position at that time).  That decision additionally established entitlement to DEA benefits, effective that same date.  See 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021 (2016) (reflecting that, for purposes of DEA benefits under 38 U.S.C. Chapter 35, basic eligibility exists if, among other things, the Veteran has a permanent and total service-connected disability).  

The Veteran's representative submitted a notice of disagreement (NOD) in July 2012, asserting entitlement to earlier effective dates.  See July 2012 Representative Submission.  An August 2012 statement of the case (SOC) continued to deny earlier effective dates for the TDIU and DEA benefits, and the Veteran perfected his appeal as to those issues by a substantive appeal (VA Form 9) filed later that month.  

In November 2014, the Board remanded the claims for further development, to include requesting that the Veteran provide a detailed and complete work history for his employment prior to September 10, 2011.  See November 2014 Board Decision.  The Board remanded the claims again in September 2015 to resend the request for information to the Veteran's updated address.  See September 2015 Board Remand.

That development having been completed, the claims have since returned to the Board.


FINDINGS OF FACT

1.  Prior to September 10, 2011, the Veteran was engaged in more than marginal employment and thus his service-connected disabilities did not preclude him from securing or following substantially gainful employment 

2. The Veteran did not have a permanent and total disability prior to September 10, 2011.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU prior to September 10, 2011 are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).

2.  The criteria for an effective date earlier than September 10, 2011, for the award of DEA benefits under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal and non-Federal records, including but not limited to service treatment records (STRs) and VA treatment records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; 38 C.F.R. §§ 3.326(a), 3.327 (2016).

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  See also May 2011 Notification Letter (notifying the Veteran of the elements of TDIU and of his and VA's respective responsibilities for obtaining evidence to support the claim).

Moreover, the Veteran, who is represented by counsel, has also demonstrated actual knowledge of what is required to support entitlement to an earlier effective date for TDIU in various written statements submitted throughout the pendency of the claim, including specifically in letters from his attorney dated in July 2012 and August 2013.  Therefore, any notice deficiency was harmless error.  See Shinseki v. Sanders, 556 U.S. at 407, 410; see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in relevant part, by actual knowledge demonstrated by the claimant); Overton v. Nicholson, 20 Vet. App. 427, 428, 438 (2006) (holding that counsel's actions and communications to VA are factors to consider when determining whether a claimant had a meaningful opportunity to effectively participate in the processing of his claim).  Accordingly, further notice is not warranted. 

Concerning the duty to assist, the Veteran's service records, VA treatment records, VA examination reports, private treatment records, and lay statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Additionally, a March 2016 letter, sent pursuant to the Board's remands to the Veteran's verified address, notified him that additional information was required to decide the claim and requested that he "provide a detailed and complete work history for [his] employment prior to September 10, 2011, as well as any other information regarding [his] employment or attempts to obtain employment."  See March 2016 Notification Letter; see also August 2013 Letter from the Veteran's Attorney (noting that the evidence of record was incomplete and requesting remand to "to ascertain [the] Veteran's employment and earnings history through September 2011"); November 2014 Board Remand (finding that "there is no clear evidence of the Veteran's employment history" currently of record and that "a complete work history is critical in this case"); September 2015 Board Remand (noting that the RO's letter requesting employment information from the Veteran was sent to an old address and requesting that the letter be resent following address verification); November 2015 Report of General Information (VA Form 27-0820) (noting that the Veteran's attorney verified the Veteran's current address via telephone contact); December 2015 Letter from the Veteran's Attorney (reflecting the Veteran's updated address).  The Veteran, however, did not respond to this letter.  Further, although copies of all decisions and communications concerning this claim were also sent to the Veteran's representative, neither the Veteran nor his attorney have since identified any other records or evidence he wished to submit or have VA obtain.  Moreover, there has been no allegation of a failure of notice since the issuance of the most recent September 2015 Board remand.  

Significantly, although VA has a duty to assist the Veteran in the development of his claims, the duty to assist "is not always a one-way street" and, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the Veteran's failure to respond to VA's request for information deemed necessary by the Board in its prior November 2014 remand, the Board finds that VA has no remaining duty under the VCAA with regard to obtaining any outstanding employment records or information concerning his employment and earnings history.  Moreover, even assuming that the Veteran did not receive the March 2016 request for information, which, as noted, was sent to his verified address, the record reflects his attorney's explicit acknowledgment of the deficient record and the need "to ascertain [the] Veteran's employment and earnings history through September 2011."  See August 2013 Letter from the Veteran's Attorney.  Despite this actual knowledge of the evidentiary deficiencies, no additional information has been submitted.  Accordingly, the Board finds that further efforts to obtain any potentially outstanding records or any additional information concerning the Veteran's employment prior to September 2011 are not warranted.  

Additionally, VA examinations of the Veteran's service-connected disabilities were conducted on multiple occasions throughout the period at issue, including in November 2003, February 2004, September 2004, January 2005, August 2005, June 2007, September 2007, July 2011, and September 2011.  These examination reports contain the information needed to assess the potential entitlement to a TDIU and address the nature, severity, functional impairment, and occupational impact of his service-connected disabilities.  See 38 C.F.R. §§ 3.327, 4.2.  Taken together, the examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings necessary to allow the Board to make a decision on this claim.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Moreover, in the instant case, as will be discussed below, the issue of entitlement to an earlier effective date for the grant of entitlement to TDIU does not involve a medical determination, and instead turns upon the evidence of the Veteran's employment status.  Therefore, additional VA examination for a retrospective medical opinion concerning employability is not warranted.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the appeal as concerning the issue of entitlement to an earlier effective date for the Grant of TDIU will proceed on the evidence of record.  See 38 C.F.R. §§ 3.159(c).

Regarding the issue of entitlement to an earlier effective date for basic eligibility for DEA benefits, because the outcome of this claim is determined solely as a matter of applicable law rather than by facts that are in dispute, and because no additional development could result in a favorable decision, VA's duties to notify and assist under the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, because this is a "downstream issue" arising from a grant of TDIU, any defect in the notice is not prejudicial and is, therefore, moot.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (finding that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives concerning these claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has thus had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Earlier Effective Date for the Grant of a TDIU

As discussed, in a November 2011 rating decision, the RO granted entitlement to a TDIU and assigned an effective date of September 10, 2011, based upon evidence indicating that the Veteran's full-time employment was terminated as of that date.  See November 2011 Rating Decision.  

The Veteran asserts entitlement to an effective date prior to September 10, 2011 for the grant of TDIU.  However, neither the Veteran nor his attorney have provided any specific arguments or assertions regarding what they believe the correct effective date for the grant of a TDIU to be.  Rather, the Veteran's attorney stated that "[t]he evidence suggest[s] that [the] Veteran's service connected conditions made him eligible for [TDIU] well before September 10, 2011."  See August 2013 August 2013 Letter from the Veteran's Attorney.  

For the following reasons, the Board finds that an earlier effective date is not warranted.  

(a)  Date of Claim

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is  later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), Dalton v. Nicholson, 21, Vet. App. 23, 32-34 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  Thus, the effective date of an award of increased compensation may be assigned up to one year prior to the date of claim, if an ascertainable increase in disability is established during that period.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (noting that "the relevant temporal focus" in an increased rating claim is on "the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim").

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2016).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013); Massie, 724 F.3d at 1328-29.  Unlike other informal claims, there is no requirement that an intent to file a claim be shown under § 3.157.  Further, the provisions of 38 C.F.R. § 3.400(o), whereby a rating increase can be granted up to one year prior to the date of claim, also apply to claims submitted under § 3.157.  Massie, 25 Vet. App. at 132.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

As noted, in Rice v. Shinseki, 22 Vet. App. 447, 453, 455 (2009), the Court held that when an appellant appeals the initial disability rating for a service-connected disability and also submits evidence of unemployability, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Thus, as the issue of entitlement to TDIU in the context of an increased rating claim may be co-extensive with that claim in terms of the time period under review, the effective date of TDIU may be as early as the effective date applicable to the increased rating claim under 38 C.F.R. § 3.400(o).  See Rice, 22 Vet. App. at 454.

Here, as discussed in the introduction above, the underlying TDIU claim is part and parcel of the Veteran's claim for an increased initial rating for a right upper extremity disability.  See April 2011 Board Decision.  See also March 2004 Rating Decision (in pertinent part granting service connection for muscle group I injury, partial right winged scapula (claimed as right shoulder condition), and assigning a 10 percent rating effective November 24, 2003).  Thus, the earliest possible effective date for the Veteran's TDIU claim is the date of his underlying service connection claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran's communication seeking service connection for a right upper extremity disability was received by the RO on November 24, 2003.  See November 2003 Statement in Support of Claim (VA Form 21-4123).  The Veteran has not argued, and the evidence of record does not indicate, that an earlier effective date is warranted for the grant of service connection for a right upper extremity.  See 38 C.F.R. §§ 3.151, 3.155, 3.400.  Accordingly, the earliest possible effective date for the assignment of a TDIU is November 24, 2003.  

Nevertheless, the question remains whether the substantive requirements for TDIU were satisfied at some point between November 2003 and September 2011.

(b)  Substantive TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

In the instant case, there is no dispute that the Veteran met the schedular criteria for a TDIU as of November 2003.  See, e.g., November 2014 Board Remand (noting that "[t]he record also reflects that the Veteran met the schedular criteria for a TDIU in September 2003"); May 2013 Rating Decision Codesheet (reflecting that the Veteran's service connected disabilities had a combined 70 percent evaluation as of September 29, 2003, with his service-connected PTSD rated as 50 percent disabling as of that date).  See also 38 C.F.R. § 4.16(a) (reflecting that, if unemployability is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more).  Rather, the central question concerns the Veteran's actual employment status.  

Importantly, where the evidence establishes that a veteran is gainfully employed on a full-time basis, a TDIU cannot be granted during this period as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust v. West, 13 Vet. App. 342, 356 (2000); 38 C.F.R. § 4.16(b) (reflecting that, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled).

The Board acknowledges that the available evidence of record reflects that the Veteran's employment history was somewhat sporadic and varied, and that he was frequently fired from jobs.  See, e.g., July 2011 VA Compensation and Pension (C&P) PTSD Examination Report (reflecting the Veteran's report of "having had ten different jobs, getting fired from each of them for inability to work with others, resenting authority, and the last one stating that he was stupid, resented authority, and was a safety hazard"; and noting that the "Veteran reports having multiple jobs, working for Douglas County in the Correctional Center, four were working in call centers, one was putting in window panes, one was landscaping"); September 2011 C&P Mental Disorders Examination Report (noting that the Veteran had been fired from two jobs since his July 2011 examination).  

Despite this, during the period from November 24, 2003 through September 9, 2011, the Veteran was repeatedly noted on medical evaluation to be employed on a full-time basis, albeit in various different jobs, with only short periods of unemployment.  See, e.g., November 2003 VA C&P Initial PTSD Evaluation Note (reflecting that the Veteran was currently unemployed and noting that he last worked full time at a glass company from May to August 2003); February 2004 VA C&P Joint Examination (reflecting that the Veteran "recently started working at [a financial company] doing telephone work"); February 2005 VA Psychology Consultation Report (reflecting that he has been employed for the past year and a half as a customer service representative for a financial company); September 2005 VA Orthopedic Clinic Note (reflecting that the Veteran was "employed as a flooring contractor"); October 2006 Primary Care Clinic Note (noting that the Veteran "works at [a life insurance company] answering phones now for 1 year"); June 2007 C&P Mental Disorders Examination Report (reflecting that the Veteran worked full time for [an insurance company] as a telephone agent for the past "1 to 2 years"); September 2007 VA C&P Brain and Spinal Cord Examination Report (noting is employed full time at an insurance company doing "telephone work"); November 2007 VA Primary Care Clinic Note (reflecting that the Veteran started a new job at a transportation company); November 2009 VA Primary Care Clinic Note (reflecting that the Veteran's "reports increased stress w[ith] getting laid off from work one month ago and is currently looking for employment"); November 2010 VA Primary Care Clinic Note (reporting that the Veteran "continues to have some difficulties with employment and found a job in April however was laid off in September so he is currently working odd jobs as he can."); July 2011 VA C&P Audio Examination Report (reflecting the Veteran's report that "he was fired from a landscaping job last week[; h]e had been working there for "a few months"; and further noting that "[p]rior to that he was 'out of work' and prior to that he worked as a gas pump inspector"); September 2011 C&P Mental Disorders Examination Report (reflecting that he last held full time employment on Friday, September 9, 2011, at which time he was fired from his job as a painter).  The available evidence thus reflects that the Veteran had sustained, full-time employment for the majority of the appellate period, from November 2003 through September 2011.   

Additionally, the evidence of record does not reflect, and the Veteran does not maintain, that his earned annual income ever failed to exceed the poverty threshold determined by the U.S. Department of Commerce, Bureau of the Census.  See 38 C.F.R. § 4.16(a).  Neither is there any argument or evidence suggesting that the Veteran's actual employment was "marginal" in nature, i.e., that he was ever employed in a protected environment, such as a family business or sheltered workshop, so as to support a determination of marginal employment on a facts-found basis.  See id.  See also Moore, 1 Vet. App. 356 (work that is more than marginal permits the individual to earn a "living wage").  In the absence of any such evidence, and without any information concerning the Veteran's dates of unemployment or annual earnings during the appellate period, there is simply no evidence to support that the Veteran's full time employment was anything other than gainful.  

In so finding, the Board notes that the Veteran and his attorney received repeated notifications concerning the need for employment and earnings verification for the period prior to September 10, 2011.  See, e.g., March 2016 Notification Letter (notifying the Veteran that additional information was required to decide the claim and requesting that he complete and return VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and "provide a detailed and complete work history for [his] employment prior to September 10, 2011, as well as any other information regarding [his] employment or attempts to obtain employment"); September 2015 Board Remand (noting the need for "a complete work history from the Veteran, in order to determine the proper effective date for his TDIU"); November 2014 Board Remand (finding that "there is no clear evidence of the Veteran's employment history" currently of record and that "a complete work history is critical in this case").  However, despite his attorney's acknowledgment of the need "to ascertain [the] Veteran's employment and earnings history through September 2011," the Veteran never completed a formal TDIU application or submitted any information concerning his employment history, dates of unemployment, or his earnings during that period.  See August 2013 Letter from the Veteran's Attorney.  Moreover, neither the Veteran nor his representative provided any argument or evidence indicating at what point prior to September 10, 2011 the Veteran became less than gainfully employed.  See Wood, 1 Vet. App. 190, 193 (1991) ('[T]he duty to assist is not always a one-way street.').

Accordingly, in light of the evidence indicating that the Veteran had sustained, full-time employment for the majority of the period from November 2003 through September 2011, and in the absence of any evidence or argument suggesting either that his earned annual income ever failed to exceed the poverty threshold or that his actual employment was otherwise marginal in nature, the Board finds that the preponderance of the evidence shows that Veteran was able to maintain substantially gainful employment during the period from November 24, 2003 to September 9, 2011, the day he reported he was fired from his last full time job as a painter.  See 38 C.F.R. § 4.16; Moore, 1 Vet. App. 356.

The Board emphasizes that, as a matter of law, a TDIU cannot be granted for a period during which the evidence establishes that a veteran is gainfully employed on a full-time basis.  See Sabonis, 6 Vet App 426; see also Faust, 13 Vet. App. at 356; 38 C.F.R. § 4.16(b).  

Although the Veteran's service connected disabilities certainly affected his employability prior to September 10, 2011, the preponderance of the evidence shows that he was nevertheless able to maintain full-time employment during the period from November 24, 2003 to September 9, 2011.  The evidence thus fails to establish that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation prior to September 10, 2011.  Accordingly, the benefit-of-the-doubt rule does not apply, and entitlement to an effective date prior to September 10, 2011 for the award of a TDIU is denied.  See id.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Earlier Effective Date for the Award of DEA Benefits

The Board's denial of an earlier effective date for the award of TDIU precludes the assignment of an effective date prior to September 10, 2011 for the award of DEA benefits.  

In this regard, for purposes of DEA benefits under 38 U.S.C. Chapter 35, the law relevant to the Veteran's current claim provides that basic eligibility exists where the Veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability.  38 U.S.C.A. § 3501(a)(1) (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2016).  With certain exceptions that are not applicable to the instant claim, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation.  38 U.S.C.A. § 5113(a) (2016). 

A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2016). 

Here, as noted in the introduction above, the currently assigned effective date of September 10, 2011, for basic eligibility for DEA benefits was directly related to the award of a TDIU.  See November 2011 Rating Decision (granting entitlement to a TDIU effective September 10, 2011, and establishing entitlement to DEA benefits, effective that same date).  

Since eligibility for DEA benefits under 38 U.S.C. Chapter 35 is predicated on a finding of a total (100 percent) disability rating, the effective date of such eligibility cannot precede the September 10, 2011 TDIU award.  See May 2013 Rating Decision Codesheet (reflecting that, prior to September 10, 2011 the Veteran's service connected disabilities had a maximum combined evaluation of 90 percent effective from November 24, 2004 to September 10, 2011).  

Accordingly, although the Veteran contends that the effective date should be earlier than September 10, 2011, the assignment of an effective date prior to September 10, 2011 for the award of DEA benefits is precluded by law.  See 38 U.S.C.A. §§ 3501(a)(1), 5113(a); 38 C.F.R. §§ 3.807(a), 21.3021.  See also Sabonis, 6 Vet. App. at 430 (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).  

Because the law, and not the facts, is dispositive of the outcome of this issue, the benefit-of-the-doubt rule does not apply.  See Sabonis, 6 Vet. App. at 430; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An effective date earlier than September 10, 2011 for the award of a TDIU is denied. 

An effective date earlier than September 10, 2011 for the award of DEA benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


